Citation Nr: 1628816	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-09 153	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board issued a decision denying the Veteran's claim of entitlement to TDIU.  In August 2015, the Veteran filed a Motion for Reconsideration of the Board's June 2015 decision.  


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

In his Motion for Reconsideration, the Veteran asserts that at the time of the Board's June 2015 decision, there were relevant VA treatment records which had not been obtained.  In support of this, the Veteran cites to several specific dates of treatment for service-connected disabilities at a VA Medical Center between July 2012 and February 2015.  A review of the claims file reveals VA treatment records dated through April 2011.  Thus, it appears that the Board's consideration of the Veteran's TDIU claim was based on an incomplete record, specifically insofar as pertinent VA medical evidence was not associated with the claims file at the time  of the Board's June 2015 decision.  As VA treatment records were constructively  in VA's possession at the time of the Board's decision, the Board finds that the Veteran was not afforded full due process of law.  Accordingly, the Board's June 2015 decision denying entitlement to TDIU is vacated in its entirety as if the June 2015 decision had never been issued.  However, additional development is needed prior to issuing a new decision.  For reasons set forth below, the claim will be remanded for further development.
REMAND

As it appears that there are relevant VA treatment records which have not been associated with the claims file, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records dated April 2011 to the present.  See 38 U.S.C.A. § 5103A(c). 

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated April 2011 to the present.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.

2. After undertaking the development above and any additional development deemed necessary, the claim for     entitlement to TDIU should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given  an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


